     Case 2:20-cv-00146 Document 9 Filed 04/20/20 Page 1 of 14 PageID #: 166



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


AMBER D. HALL,

             Plaintiff,

v.                                         Civil Action No. 2:20-cv-00146

GESTAMP WEST VIRGINIA, LLC,
BARRY HOLSTEIN, KENNETH SUPRENANT,
and SCOTT HUGHES,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             Pending is the plaintiff’s motion to remand, filed on

March 16, 2020.



                               I.    Background


             The plaintiff filed this civil action in the Circuit

Court of Kanawha County, West Virginia on or about April 18,

2018.    See ECF No. 1-2 at 18-27 (“Compl.”).          The plaintiff was

employed at the Gestamp West Virginia, LLC (“Gestamp”) facility

in South Charleston, West Virginia from February 2014 until her

termination on April 25, 2017.         Id. ¶ 1.    The plaintiff alleges

that she was “illegally targeted for termination due to her

medical leave and issues with PTSD anxiety and her gender.”               Id.

¶ 71.    The plaintiff asserts that her termination due to her
  Case 2:20-cv-00146 Document 9 Filed 04/20/20 Page 2 of 14 PageID #: 167



“disability and/or gender is a violation of the West Virginia

Human Rights Act.”    Id. ¶ 72.    The plaintiff also reserves the

“right to amend [her complaint] to allege claims for violations

of public policy, namely relation [sic, retaliation?] for

plaintiff complaints, her taking leave to address medical

concerns, complaints of sexual harassment, and violations of the

Equal Pay Act.”     Id. ¶ 75.


          The defendants removed the action from state court on

February 21, 2020 pursuant to 28 U.S.C. §§ 1441(a) and 1446

based on the federal question jurisdiction of this court under

28 U.S.C. § 1331.    See ECF No. 1 (“Notice of Removal”).         The

defendants acknowledge that the plaintiff’s complaint does not

specifically plead any cause of action arising under federal law

or the United States Constitution.       See id. ¶ 3.     The defendants

also acknowledge that removability was not apparent from the

“four corners” of the complaint.        Id. ¶ 4.   However, the

defendants allege that the plaintiff testified in a deposition

on February 6, 2020 that she intended to raise a claim that the

defendants interfered with her exercise, or her attempt to

exercise, rights under the Family Medical Leave Act of 1993

(“FMLA”), 29 U.S.C. § 2601 et seq., and that defendant Gestamp

terminated and retaliated against the plaintiff based, in part,

on her FMLA-protected activity.       See id. ¶ 5.




                                    2
  Case 2:20-cv-00146 Document 9 Filed 04/20/20 Page 3 of 14 PageID #: 168



          Three lines of questions from the deposition are

relevant to the issue of federal question jurisdiction:

          [#1] Q: Are you making any other claims in this action
          [aside from “claims of disability discrimination and
          gender discrimination under the West Virginia Human
          Rights Act”]?

          A: All my claims are in [the complaint].

See ECF No. 1-2 (“Dep. Tr.”) at 85:17-23.

          [#2] Q: Are you alleging in Paragraph 71 [of the
          complaint] that you were retaliated against for taking
          leave under the Family Medical Leave Act?

          A: Yes

Id. at 86:10-13.

          [#3] Q: You said you were bringing an FMLA retaliation
          claim, which that [sic] means you were retaliated
          against because you took FMLA leave?

          A: Yes.

Id. at 88:22-24 to 89:1.


          The defendants allege that this deposition was the

“first and only notice” of the plaintiff’s intent to raise these

FMLA claims.   See Notice of Removal ¶ 6.       The defendants removed

pursuant to 28 U.S.C. §§ 1441(a) and 1446, alleging that the

deposition constitutes “a paper from which it may first be

ascertained that the case is one which is or has become

removable.”    See id. ¶¶ 9-12 (citing 28 U.S.C. § 1446(b)(3)).




                                    3
    Case 2:20-cv-00146 Document 9 Filed 04/20/20 Page 4 of 14 PageID #: 169



            The plaintiff filed a motion to remand on March 16,

2020 with briefing within it rather than a separate briefing

memorandum as required by Rule 7.1(a)(2) of the Local Rules of

Civil Procedure.      See ECF No. 5 (“Mot. Remand”).        Defendant

Gestamp filed a response in opposition on March 30, 2020, ECF

No. 6 (“Def.’s Resp.”). 1      The plaintiff did not reply.



                              II.   Discussion


            In her motion to remand, the plaintiff asserts that

federal question jurisdiction is lacking under the well-pleaded

complaint rule. 2    See Mot. Remand ¶¶ 6-13, 20-21 (citing Smith v.

Bayer Material Sci., LLC, No. 5:12CV171, 2013 WL 4039946 (N.D.W.

Va. Aug. 7, 2013)).      The plaintiff argues that she “has NOT

filed a Complaint concerning and [sic] Claim under the [FMLA],”

id. ¶ 4, and that she “only made reference to FMLA – and in a

deposition, not a pleading or Complaint,” id. ¶ 14.             Although



1 The other defendants neither joined Gestamp’s response nor
filed their own responses to the motion to remand.
2 The plaintiff also asserts that “just costs, any actual
expenses and attorney’s fees should be awarded to the plaintiff”
because the defendants’ Notice of Removal lacks merit and does
not address any of the issues under 28 U.S.C. § 1445(c). Mot.
Remand ¶ 1. Section 1445(c) prohibits the removal of a civil
action in state court arising under the worker’s compensation
laws of that state. 28 U.S.C. § 1445(c). The plaintiff does
not assert any worker’s compensation claims in either her
complaint or her motion to remand. The plaintiff’s request for
costs, expenses, and fees based on this issue is denied.


                                      4
  Case 2:20-cv-00146 Document 9 Filed 04/20/20 Page 5 of 14 PageID #: 170



the plaintiff in her complaint reserves the right to add claims,

see Compl. ¶ 75, she states that she “didn’t list FMLA as on

[sic, one] of the claims,” see Mot. Remand ¶ 16.          The plaintiff

contends that “[t]his case has been litigated for well over a

year, depositions have been taken, and 10,000+ pages of

discovery have been produced,” but the defendants “merely use

words from her deposition transcript to base this entire

removal.”    Id. ¶ 5.   The plaintiff further argues that her

complaint “does not require any interpretation of federal law

that is substantially related to her allegations, and most

likely does not require any interpretation of federal law

whatsoever,”    because the complaint entirely cites West Virginia

state law.     See id. ¶¶ 18-19.


             Defendant Gestamp alleges that there is no dispute

that the plaintiff claims retaliation under the FMLA because the

plaintiff “testified unequivocally in her deposition that, in

her Complaint, she was claiming retaliation under the [FMLA].”

See Def.’s Resp. at 1.     Gestamp asserts that it did not

“interpret” the deposition and that the deposition testimony was

“clear and unambiguous.”     Id. at 7.    Gestamp argues that the

plaintiff’s deposition constitutes “other paper” within the

meaning of 28 U.S.C. § 1446(b)(3) from which the defendants

first ascertained that the case is removable under federal




                                    5
    Case 2:20-cv-00146 Document 9 Filed 04/20/20 Page 6 of 14 PageID #: 171



question jurisdiction.       See id. at 2-8 (citing Tolley v.

Monsanto Co., 591 F. Supp. 2d 837, 845 (S.D.W. Va. 2008);

Huffman v. Saul Holdings Ltd. P'ship., 194 F.3d 1072, 1078 (10th

Cir. 1999)).     Gestamp further argues that paragraph 75 of the

complaint, which reserves for the plaintiff the right to allege

a claim of a violation of public policy for taking leave to

address her medical concerns, would require interpretation of

the FMLA for such a claim. 3      See id. at 7-8.



      A.    Initial Removal Pursuant to 28 U.S.C. § 1446(b)(1)


            “Federal courts are courts of limited jurisdiction.

They possess only that power authorized by Constitution and

statute, which is not to be expanded by judicial decree.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994).    Federal district courts have original jurisdiction over

two general types of civil actions: (1) cases “arising under the

Constitution, laws, or treaties of the United States” (i.e.,




3 Gestamp cites an unpublished memorandum opinion and order of
the court to support the proposition that “a state law claim for
wrongful discharge in violation of the FMLA’s public policy
creates federal question jurisdiction and is properly removable
to federal court.” Def.’s Resp. at 7-8 (citing Campbell v. ABB
Process Analytics, Inc. and Kay H. Holliday, No. 5:96-0532 (Mem.
Op. and Order) (S.D. W. Va. March 17, 1997)). Citation to this
unpublished memorandum opinion and order is inapposite because
the issue of the FMLA’s public policy was an explicit claim in
the complaint in Campbell but not in the complaint here.


                                      6
  Case 2:20-cv-00146 Document 9 Filed 04/20/20 Page 7 of 14 PageID #: 172



“federal question jurisdiction”), 28 U.S.C. § 1331; and (2)

cases in which there is complete diversity of citizenship among

the parties and the amount in controversy exceeds $75,000 (i.e.,

“diversity jurisdiction”), 28 U.S.C. § 1332(a).          Home Depot U.

S. A., Inc. v. Jackson, 139 S. Ct. 1743, 1746 (2019).


          Any civil action over which a federal court would have

original jurisdiction may be removed from state court to that

federal court by the defendant.       28 U.S.C. § 1441(a).      Removal

based on the initial pleading is governed by 28 U.S.C.

§ 1446(b)(1).   Federal courts must strictly construe removal

jurisdiction due to the “significant federalism concerns” raised

by abrogating a state court of the ability to decide a case over

which it has jurisdiction.      See Mulcahey v. Columbia Organic

Chemicals Co., 29 F.3d 148, 151 (4th Cir. 1994).          Therefore, if

federal jurisdiction is doubtful, remand is necessary.           Id.


          “The presence or absence of federal-question

jurisdiction is governed by the ‘well-pleaded complaint rule,’

which provides that federal jurisdiction exists only when a

federal question is presented on the face of the plaintiff's

properly pleaded complaint.”      Caterpillar Inc. v. Williams, 482

U.S. 386, 392 (1987); see also Pan Am. Petroleum Corp. v.

Superior Court of Del. In & For New Castle Cty., 366 U.S. 656,

663 (1961) (“It is settled doctrine that a case is not



                                    7
  Case 2:20-cv-00146 Document 9 Filed 04/20/20 Page 8 of 14 PageID #: 173



cognizable in a federal trial court, in the absence of diversity

of citizenship, unless it appears from the face of the complaint

that determination of the suit depends upon a question of

federal law.”).    The court must look “no farther than the

plaintiff's complaint in determining whether a lawsuit raises

issues of federal law capable of creating federal-question

jurisdiction.”    Custer v. Sweeney, 89 F.3d 1156, 1165 (4th Cir.

1996); see also Mulcahey, 29 F.3d at 151 (“[A] court must first

discern whether federal or state law creates the cause of

action.”).    “A genuine and present controversy, not merely a

possible or conjectural one . . . must be disclosed upon the

face of the complaint, unaided by the answer or by the petition

for removal.”     Gully v. First Nat. Bank, 299 U.S. 109, 112–13

(1936) (internal citations omitted).


             Lower federal courts can hear, originally or by

removal from a state court, “only those cases in which a well-

pleaded complaint establishes either that federal law creates

the cause of action or that the plaintiff's right to relief

necessarily depends on resolution of a substantial question of

federal law.”    Franchise Tax Bd. of State of Cal. v. Constr.

Laborers Vacation Tr. for S. California, 463 U.S. 1, 27–28

(1983); see also Pinney v. Nokia, Inc., 402 F.3d 430, 442 (4th

Cir. 2005) (“If a plaintiff can establish, without the




                                    8
    Case 2:20-cv-00146 Document 9 Filed 04/20/20 Page 9 of 14 PageID #: 174



resolution of an issue of federal law, all of the essential

elements of his state law claim, then the claim does not

necessarily depend on a question of federal law.”).             The well-

pleaded complaint rule “focuses on claims, not theories.”

Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 811

(1988).     Just because an essential element to a particular

theory might be governed by federal law does not mean that the

entire claim “arises under” federal law.          See id.


             “The [well-pleaded complaint] rule makes the plaintiff

the master of the claim; he or she may avoid federal

jurisdiction by exclusive reliance on state law.”            Caterpillar,

482 U.S. at 392.      “[T]he plaintiff may, by eschewing claims

based on federal law, choose to have the cause heard in state

court.” 4   Id. at 399.    Federal question jurisdiction cannot be




4 Two related corollaries to the well-pleaded complaint rule are
the complete preemption doctrine and the artful pleading
doctrine. The complete preemption doctrine converts a state-law
claim into one “arising under” federal law when Congress
intended the federal cause of action to be “the exclusive cause
of action” for that type of claim. Beneficial Nat. Bank v.
Anderson, 539 U.S. 1, 8-9 (2003); In re Blackwater Sec.
Consulting, LLC, 460 F.3d 576, 584 (4th Cir. 2006). “The artful
pleading doctrine allows removal where federal law completely
preempts an asserted state-law claim,” even though a federal
question does not appear on the face of the complaint. Rivet v.
Regions Bank of Louisiana, 522 U.S. 470, 471 (1998). This
prevents a plaintiff from avoiding removal by omitting to plead
necessary federal questions, or by artfully casting federal-law
claims as state-law claims. Id. Neither doctrine applies to
the plaintiff’s initial pleading.


                                      9
    Case 2:20-cv-00146 Document 9 Filed 04/20/20 Page 10 of 14 PageID #: 175



predicated on an actual or anticipated defense or counterclaim.

Vaden v. Discover Bank, 556 U.S. 49, 60 (2009).


             Both parties agree that the plaintiff does not plead

any claims in her complaint that arise under any federal law or

the United States Constitution.         See Notice of Removal ¶ 3; Mot.

Remand ¶ 2.     But see Def.’s Resp. at 4 (alleging that the

complaint “contained only vague allegations concerning the

FMLA”).    As earlier noted, the complete preemption doctrine and

the artful pleading doctrine do not apply. 5          The well-pleaded

complaint rule is clear that the federal question jurisdiction

exists “only when a federal question is presented on the face of

the plaintiff's properly pleaded complaint.”            Caterpillar, 482

U.S. at 392.     The plaintiff exclusively relies on state-law

causes of action in her complaint.          Any potential federal claim

from the complaint would be “merely a possible or conjectural

one,” and thus not satisfy the stringent requirement of

appearing on the face of the complaint.           See Gully, 299 U.S. at

112–13.    The civil action may therefore not be removed based on

federal question jurisdiction under the well-pleaded complaint

rule.




5 “[T]he FMLA does not preempt state law claims, even those
claims arising out of the same transaction or occurrence as an
FMLA claim.” Vandevander v. Verizon Wireless, LLC, 149 F. Supp.
3d 724, 728 (S.D.W. Va. 2016); see also 29 U.S.C. § 2651(a)-(b).


                                      10
    Case 2:20-cv-00146 Document 9 Filed 04/20/20 Page 11 of 14 PageID #: 176



       B.    Later Removal Pursuant to 28 U.S.C. § 1446(b)(3)


             If a case is not removable at the initial pleading but

later becomes removable, “a notice of removal may be filed

within 30 days after receipt by the defendant, through service

or otherwise, of a copy of an amended pleading, motion, order or

other paper from which it may first be ascertained that the case

is one which is or has become removable.” 6          28 U.S.C.

§ 1446(b)(3).      The thirty-day clock does not begin to run until

the defendant receives “some indicia of removability.”              Hurley

v. CBS Corp., 648 F. App'x 299, 304 (4th Cir. 2016) (per

curiam); York v. Prop. & Cas. Ins. Co. of Hartford, 592 F. App'x

148, 151 (4th Cir. 2014) (per curiam).          The Court of Appeals for

the Fourth Circuit has held that:

             [W]e will not require courts to inquire into the
             subjective knowledge of the defendant, an inquiry that
             could degenerate into a mini-trial regarding who knew
             what and when. Rather, we will allow the court to
             rely on the face of the initial pleading and on the
             documents exchanged in the case by the parties to
             determine when the defendant had notice of the grounds
             for removal, requiring that those grounds be apparent
             within the four corners of the initial pleading or
             subsequent paper.

Lovern v. Gen. Motors Corp., 121 F.3d 160, 162 (4th Cir. 1997).

As previously discussed, federal courts must strictly construe




6   The parties do not dispute whether removal was timely.


                                      11
  Case 2:20-cv-00146 Document 9 Filed 04/20/20 Page 12 of 14 PageID #: 177



removal jurisdiction and remand the case if federal jurisdiction

is doubtful.   Mulcahey, 29 F.3d at 151.


           The “motion, order or other paper” requirement of 28

U.S.C. § 1446(b)(3) is “broad enough to include any information

received by the defendant, whether communicated in a formal or

informal manner.”    Yarnevic, 102 F.3d at 755 (citation and

internal quotation marks omitted).        Circuit courts have

determined that a plaintiff's responses to deposition questions

may constitute an “other paper” for purposes of § 1446(b).            See,

e.g., Peters v. Lincoln Elec. Co., 285 F.3d 456, 465 (6th Cir.

2002); Huffman v. Saul Holdings Ltd. P'ship, 194 F.3d 1072, 1078

(10th Cir. 1999) (noting that the removal period commences the

date of the testimony, not the receipt of the transcript);

S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 494 (5th Cir.

1996).   This court has previously recognized that “other paper”

includes “requests for admissions, deposition testimony,

settlement offers, answers to interrogatories, briefs, and

product identification documents given in discovery.”           Tolley v.

Monsanto Co., 591 F. Supp. 2d 837, 845 (S.D.W. Va. 2008)

(citation omitted).


           The plaintiff’s deposition testimony asserts a federal

cause of action under the FMLA.       During the deposition, the

plaintiff affirmed that she was retaliated against for taking



                                    12
    Case 2:20-cv-00146 Document 9 Filed 04/20/20 Page 13 of 14 PageID #: 178



leave under the FMLA, see Dep. Tr. at 86:10-13, and that she is

bringing an FMLA retaliation claim, see id. at 88:22-24 to 89:1.

Plaintiff’s counsel objected to other questions, see, e.g., id.

at 87:3-4, 90:21, but he was silent when these two questions

were asked and answered.        The plaintiff does not argue that her

deposition answers were mistaken, nor does she assert that there

is no FMLA claim.      Instead, she merely states in her motion to

remand, “[w]hile Plaintiff has plead it reserves right to add

other claims, Plaintiff didn’t list FMLA as on [sic, one] of the

claims” in her complaint. 7       See Mot. Remand ¶ 16.


             The plaintiff additionally alleges in her motion to

remand that she told the defendants that she was “exhausted”

during the deposition, see id. ¶ 3, though that does not appear

in any parts of the deposition furnished to the court.              Yet, she

fails to allege that any of her answers were erroneous because

of exhaustion.      During the deposition, the plaintiff also

expressed her difficulty in understanding some questions that

included sexual harassment matters, see, e.g., Dep. Tr. at 87:5,

88:6-7, but she answered categorically with an unqualified “yes”




7 The plaintiff’s argument that she “only made reference to
FMLA . . . in a deposition, not in a pleading or Compliant
[sic],” see Mot. Remand ¶ 14, is erroneous because the plaintiff
references the FMLA no less than nine times in her complaint in
describing the factual background for her claims, see Compl.
¶¶ 3, 4, 6, 8, 12-14, 20.


                                      13
  Case 2:20-cv-00146 Document 9 Filed 04/20/20 Page 14 of 14 PageID #: 179



to questions that exclusively asked whether an FMLA claim was

being made, at which time she expressed no difficulty in

understanding.


           Based on the plaintiff's unequivocal deposition

testimony affirming an FMLA claim, coupled with the broad

reservation in her complaint of the right to amend in order to

allege claims for violations of public policy, including

retaliation and taking leave to address medical concerns, all

found in a complaint replete with references to the FMLA, the

court finds that removal based on federal question jurisdiction

was proper.



                             III. Conclusion


           Accordingly, it is ORDERED that the plaintiffs’ motion

to remand be, and it hereby is, denied.         It is also ORDERED that

the plaintiff’s request for costs, expenses, and fees based on

28 U.S.C. § 1445(c) be, and it hereby is, denied.


           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record.


                                         ENTER: April 20, 2020




                                    14
